DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
Claims  enable opportunities to improve vibration based lane departure determination accuracy by utilizing adjustment factors such as an amount of wear on the suspension and weight of a vehicle that have pre-determined effects on a received vibration signal, which can be negated to normalize the signal, canceling out differences in vibration frequencies due to these factors.
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747